*497Tlie opinion of the Court was delivered by
Manning, J..
The plaintiff sues for the possession of four mules and harness, three floats, three tarpaulins and five skids, and for the annulment of his promise to sell them, aud for forty-two dollars and fifty cents as rent. The property was sequestered, and was afterwards delivered to the plaintiff on a bond of eight hundred dollars.
The highest value placed upon the property is three hundred and fifty-five dollars. After the institution of the suit, the defendant tendered the plaintiff three hundred dollars as the full value, and forty dollars for costs.
The promise to sell was on payment of thirteen hundred dollars, and the petition admits the payment of nine hundred aud seventy-five, so the amount due at the institution of the suit was much less than the sum warranting an appeal to this Court.
The answer alleges that credit was not given the defendant for twelve hundred dollars paid on account, and that the plaintiff cannot claim the property and the price paid on account. He made no exception to the action for want of tender of the price paid, nor does he pray that the sum paid be decreed to be due him, nor make any demand in reconvention.
Under none of the allegations of either party have we jurisdiction. The plaintiff notices that feature, but does not move to dismiss. We take cognisance of it exproprio motil, and accordingly
The appeal is dismissed.